

116 HR 4093 IH: National Oceans and Coastal Security Improvements Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4093IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Beyer (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the National Oceans and Coastal Security Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Oceans and Coastal Security Improvements Act of 2019. 2.Improvements to the National Oceans and Coastal Security Act (a)Definition of tidal shoreline refinedSection 902 of the National Oceans and Coastal Security Act (16 U.S.C. 7501) is amended—
 (1)by amending paragraph (7) to read as follows:  (7)Tidal shorelineThe term tidal shoreline means a tidal shoreline or a Great Lake shoreline as such terms are used in section 923.110(c)(2)(i) of title 15, Code of Federal Regulations, or a similar successor regulation.
						; and
 (2)by adding at the end the following:  (8)Indian TribeThe term Indian Tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)..
				(b)Improvements to National Oceans and Coastal Security Fund
 (1)Establishment of fund requiredSubsection (a) of section 904 of such Act (16 U.S.C. 7503) is amended by inserting and jointly manage after establish. (2)DepositsParagraph (1) of subsection (b) of section 904 is amended to read as follows:
					
 (1)In generalThere shall be deposited into the Fund, which shall constitute the assets of the Fund, amounts as follows:
 (A)Amounts transferred to the Fund under section 908. (B)Such other amounts as may be appropriated or otherwise made available to carry out this Act..
 (3)ExpendituresStrike subsection (d) of section 904 and insert the following:  (d)Expenditure (1)Of the amounts deposited into the Fund for each fiscal year, if those funds are equal to or greater than $100,000,000—
 (A)not more than 80 percent may be used for the award of grants under subsection (b) of section 906; (B)not more than 20 percent may be used for the award of grants under subsection (c) of such section; and
 (C)no more than 4 percent may be used by the Administrator and the Foundation for administrative expenses to carry out this chapter, which amount shall be divided between the Administrator and the Foundation pursuant to an agreement reached and documented by both the Administrator and the Foundation.
 (2)Of the amounts deposited into the Fund for each fiscal year, if those funds are less than $100,000,000, all funds shall be used for the award of grants under subsection (c) of section 906 and no more than 4 percent may be used by the Administrator and the Foundation for administrative expenses to carry out this chapter, which amount shall be divided between the Administrator and the Foundation pursuant to an agreement reached and documented by both the Administrator and the Foundation..
 (c)Eligible uses of the fundSection 905 of such Act (16 U.S.C. 7504) is amended to read as follows:  905.Eligible uses (a)In generalAmounts in the Fund may be allocated by the Administrator and the Foundation to support programs and activities intended to protect, conserve, restore, better understand, and utilize ocean and coastal resources and coastal infrastructure, including scientific research, resiliency and spatial planning, data-sharing, and other programs and activities carried out in coordination with Federal and State departments or agencies, including the following:
 (1)Ocean, coastal, and Great Lakes restoration and protection, including efforts to address potential impacts of sea level change, sedimentation, erosion, changes in ocean chemistry, hurricanes and other extreme weather, flooding, and changes in ocean temperature to natural resources, communities, and coastal economies.
 (2)Restoration, protection, or maintenance of living ocean, coastal, and Great Lakes resources and their habitats.
 (3)Planning for and managing coastal development to enhance ecosystem and community integrity, or to minimize impacts from sea level change, hurricanes and other extreme weather, flooding, and coastal erosion.
 (4)Projects to address management, planning, or resiliency and readiness issues which are regional or interstate in scope, such as regional ocean partnerships or similar bodies.
 (5)Efforts that contribute to the understanding of ecological, economic, societal, and national security threats driven by changes to the oceans, coasts, and Great Lakes.
 (6)Efforts to preserve, protect, and collect data, including but not limited to public ocean and coastal data portals, that would support sustainable water-dependent commercial activities including commercial fishing, recreational fishing businesses, aquaculture, boat building, or other coastal-related businesses.
 (7)Efforts to assist coastal States in strengthening, stabilizing, hardening, elevating, modifying, repositioning, or otherwise enhancing the resiliency of critical coastal transportation, emergency response, water, electrical, and other infrastructure, that are already subject to or face increased future risks of hurricanes, coastal flooding, coastal erosion, or sea level change to ensure the economic security, safety, and ecological well-being of the coasts of the United States.
 (8)Acquiring property or interests in property if— (A)the area is located within a coastal county or adjacent county;
 (B)the funds made available under this subtitle are used to acquire land or interest in land by purchase, exchange, or donation from a willing seller;
 (C)the Governor of the State in which the property or interests in property are acquired approves of the acquisition; and
 (D)such property or interest is acquired in a manner that will ensure such property or interest will be administered to support the purposes of this Act.
 (9)Protection and modification of critical coastal public infrastructure affected by erosion, hurricanes or other extreme weather, flooding, or sea level change.
 (10)Assistance for small businesses and communities that are dependent on coastal tourism as eligible efforts that help coastal economies minimize impacts from sea level rise and disasters.
 (11)Projects that reinforce wastewater and stormwater infrastructure as eligible critical infrastructure projects (as compared to just general water infrastructure, which can also include drinking water systems).
 (12)Technical assistance to help develop comprehensive resilience and mitigation plans as an eligible funding effort.
 (b)Matching requirementThe Administrator and the Foundation shall require a non-Federal match for all awards made under section 906(c) from the Fund.
 (c)Prohibition on use of funds for litigationNo funds made available under this Act may be used to fund litigation against the Federal Government..
			(d)Grants
 (1)AdministrationSubsection (a)(1) of section 906 of such Act (16 U.S.C. 7505) is amended— (A)by amending subparagraph (B) to read as follows:
						
 (B)Selection procedures and criteria for the awarding of grants under this section that require consultation with the Administrator and the Secretary of the Interior.;
 (B)by amending subparagraph (C)(ii) to read as follows:  (ii)under subsection (c) to entities including States, local governments, regional and interstate collaboratives, associations, nonprofit and for-profit private entities, public-private partnerships, academic institutions, and Indian Tribes.;
 (C)in subparagraph (F), by striking year if grants have been awarded in that year and inserting five years. (2)Grants to coastal StatesSubsection (b) of section 906 is amended to read as follows:
					
						(b)Grants to coastal States
 (1)In generalSubject to section 904(d)(1) and paragraphs (3) and (4) of this subsection, the Administrator and the Foundation shall award grants to eligible coastal States based on the following formula:
 (A)Fifty percent of the funds are allocated equally among such coastal States. (B)Twenty-five percent of the funds are allocated on the basis of the ratio of tidal shoreline miles in a coastal State to the tidal shoreline miles of all coastal States.
 (C)Twenty-five percent of the funds are allocated on the basis of the ratio of population density of the coastal counties of a coastal State to the average population density of all coastal counties based on the most recent data available by the U.S. Census Bureau.
 (2)Eligible coastal StatesFor purposes of this subsection, an eligible coastal State is any coastal State as defined in section 1453 of this title.
 (3)Maximum allocation to StatesNotwithstanding paragraph (1), not more than 5 percent of the total funds distributed under this subsection may be allocated to any single State. Any amount exceeding this limit shall be redistributed equally among the remaining eligible coastal States.
							(4)Requirement to submit plans
 (A)In generalTo be eligible to receive a grant under this subsection, an eligible coastal State shall submit to the Administrator for review and approval, a 5-year plan, which shall include the following:
 (i)Criteria to determine eligibility for entities which may receive grants under this subsection. (ii)A description of the competitive process the coastal State will use in allocating funds received from the Fund, except in the case of allocating funds under paragraph (7), which shall include—
 (I)a description of the relative roles in the State competitive process of the State coastal zone management program approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), if the coastal State has such a plan, and any State Sea Grant Program, if the state has such program; and
 (II)a demonstration that such competitive process is consistent with the application and review procedures established by the Administrator and Foundation under subsection (a)(1).
 (iii)A process to certify that the project or program and the awarding of a contract for the expenditure of amounts received under this paragraph are consistent with the standard procurement rules and regulations governing a comparable project or program in that State, including all applicable competitive bidding and audit requirements.
 (iv)Procedures to make publicly available on the internet a list of all projects supported by the Fund, that includes at a minimum the grant recipient, grant amount, project description, and project status.
 (B)UpdatesAs a condition of receiving a grant under this subsection, a coastal State shall submit to the Administrator, not less frequently than once every 5 years, an update to the plan submitted by the coastal State under subparagraph (A) for the 5-year period immediately following the most recent submittal under this paragraph.
 (5)Opportunity for public commentIn determining whether to approve a plan or an update to a plan described in subparagraph (A) or (B) of paragraph (5), the Administrator or the Foundation shall provide the opportunity for, and take into consideration, public input and comment on the plan.
 (6)Indian TribesAs a condition on receipt of a grant under this subsection, a State that receives a grant under this subsection shall ensure that Indian Tribes in the State are eligible to participate in the competitive process described in the State’s plan under paragraph (5)(A)(ii).
 (7)Nonparticipation by a StateIn any year, if an eligible coastal State or geographic area described in paragraph (4)(B) does not submit the plan required by paragraph (5) or declines the funds distributed under this subsection, the funds that would have been allocated to the State or area shall be redistributed equally among the remaining eligible coastal States and geographic areas..
 (3)National grants for oceans, coasts, and Great LakesSubsection (c)(2) of such section is amended— (A)in subparagraph (B)—
 (i)in clause (ii), by striking ; and and inserting a semicolon; (ii)by redesignating clause (iii) as clause (iv); and
 (iii)by inserting after clause (ii) the following:  (iii)nongovernmental organizations; and; and
 (B)by adding at the end the following:  (C)Cap on State fundingThe amount of a grant awarded under this subsection shall not count toward the cap on funding to States through grants awarded under subsection (b)..
 (e)FundingSection 908 of such Act (16 U.S.C. 7507) is amended to read as follows:  908.FundingThere is authorized to be appropriated $100,000,000 for this title for fiscal year 2020 and each fiscal year thereafter..
			